Citation Nr: 1453744	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-06 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as due to an undiagnosed illness.

2.  Entitlement to a rating in excess of 10 percent for a fracture of the left distal radius, status post surgical repair, with post traumatic degenerative changes.

3.  Entitlement to an increased rating for an L-5 vertebra fracture, rated 10 percent disabling prior to July 8, 2011 and 20 percent disabling since that date.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and C.T.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1992, which includes service in Southwest Asia.  

These matters initially came before the Board of Veterans' Appeals (Board) from January 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the January 2008 decision, the RO denied entitlement to a rating in excess of 10 percent for an L-5 vertebra fracture and granted an increased  (10 percent) rating for a left distal radius fracture, status post surgical repair, with post traumatic degenerative changes, effective from January 17, 2007.  In the December 2009 decision, the RO denied entitlement to service connection for migraine headaches and denied entitlement to a TDIU.

The Veteran testified before a Decision Review Officer (DRO) and the undersigned at January and December 2010 hearings, respectively.  Transcripts of these hearings have been associated with his claims folder.

The Board remanded these matters in May 2011 for further development.

In January 2013, the Appeals Management Center (AMC) granted an increased (20 percent) rating for the service-connected back disability, effective from July 8, 2011.
The Veteran had also perfected an appeal with regard to a claim of service connection for a bilateral shoulder disability, and the Board had remanded this issue in May 2011 for further development.  In November 2012, the AMC granted service connection for bilateral acromioclavicular arthritis of the shoulders, and thereby resolved the appeal as to that issue.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for the service-connected back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headaches have been attributed to a known clinical diagnosis of migraine headaches and migraine headaches did not have their clinical onset in service, were not exhibited within the first post-service year, and are not otherwise related to active duty.

2.  The Veteran's fracture of the left distal radius, status post surgical repair, with post traumatic degenerative changes has not caused ankylosis, but has resulted in mild incomplete paralysis of the left median nerve.


CONCLUSIONS OF LAW

1.  The Veteran's headaches are not the result of an undiagnosed illness, migraine headaches were not incurred or aggravated in service, and they may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a), 3.317 (2014).

2.  The criteria for a rating in excess of 10 percent for a fracture of the left distal radius, status post surgical repair, with post traumatic degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5214-5215 (2014).

3.  The criteria for a separate initial 10 percent rating for peripheral neuropathy of the left median nerve have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in January 2007 and March 2009, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for a headache disability and for an increased rating for a fracture of the left distal radius.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the January 2007 and March 2009 letters

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The January 2007 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.

The January 2007 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.
.  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's January and December 2010 hearings, the DRO and the undersigned identified the appropriate issues on appeal at those times (including entitlement to service connection for a headache disability (identified as migraine headaches) and entitlement to a rating in excess of 10 percent for a fracture of the left distal radius).  The Board notes that the issue of entitlement to service connection for a headache disability was not on appeal at the time of the January 2010 DRO hearing.  The undersigned asked the Veteran about the symptoms and history of his left distal radius fracture and the DRO asked the Veteran about the treatment received for this disability.  Also, the Veteran provided testimony at both hearings as the symptoms and history of his claimed disabilities and the treatment received for his disabilities.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed headache disability and the severity of his service-connected left distal radius fracture.

In its May 2011 remand, the Board instructed the AOJ to, among other things, afford the Veteran VA examinations to obtain an opinion as to the etiology of his claimed headache disability and to assess the severity of his service-connected left distal radius fracture.  These examinations were conducted in July and November 2011 and opinions as to the etiology of the claimed headache disability were obtained.  The examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Therefore, with regard to the claims decided herein, the AOJ substantially complied with all of the Board's pertinent May 2011 remand instructions.  VA has no further duty to attempt to obtain any additional records or conducted additional examinations with respect to the claims of service connection for a headache disability and for an increased rating for a left distal radius fracture.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).





Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., migraine headaches), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, qualifying chronic disabilities include, among other things, an undiagnosed illness.  38 C.F.R. § 3.317(a)(2).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of an undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Additionally, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, a July 2011 VA examination report reveals that the Veteran has been diagnosed as having migraine headaches.  Thus, a current headache disability has been demonstrated.

The Veteran contends that he sustained a head injury in service when he fell off the top of a military vehicle while moving to safety during an enemy missile attack during the Persian Gulf War.  He began to experience headaches in service and such headaches have reportedly continued in the years since that time.  In the alternative, he claims that his current headaches are related to an undiagnosed illness due to participation in the Persian Gulf War.

There is evidence that the Veteran was exposed to incoming enemy fire during the Persian Gulf War.  Thus, the evidence reflects that he may have been engaged in combat while in service.  An in-service head injury and in-service headaches, such as those described by the Veteran, could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected. Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.
The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

Service treatment records include a March 1977 report of treatment for a head injury due to a motor vehicle accident.  The Veteran was thrown from the vehicle during the accident, but did not pass out.  In April 1982 he was treated for blurred vision and frontal headaches while reading and headaches while driving.  He was diagnosed as having hyperopic astigmatism and simple hyperopia.  The Veteran was treated for headaches with head and chest congestion in September 1983 and was diagnosed as having viral syndrome.  Also, he was treated in December 1990 for headaches, nausea, and pain in the frontal area which radiated down both sides of his face.  Diagnoses of headaches were provided.

Conceding the fact that the Veteran sustained head injuries and experienced headaches in service and assuming, without deciding, that he engaged in combat during service, the claim of service connection for a headache disability must nevertheless be denied, as explained below.

With regard to the remaining element of the claim of service connection for a headache disability (i.e. the nexus element), the Veteran's reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

There is no evidence of any treatment for migraine headaches in the Veteran's service treatment records and his June 1992 separation examination was normal other than for scars.  If a chronic disease, such as an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed migraine headaches in service and the Veteran has not contended that he was diagnosed as having migraine headaches in service. Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current headache disability did not manifest until many years after service.  The earliest post-service clinical evidence of headaches are treatment records from J. Wilson, R.N. and J. Wessels, B.S. dated in January 2007 which indicate that the Veteran reported headaches.  There is no clinical evidence of any earlier headaches following service.  The Board acknowledges that there is lay evidence of earlier headaches following service in that the Veteran has reported a continuity of symptomatology in the years since service.  As explained below, however, the Board finds that the Veteran's reports concerning the history of his headache disability (including reports of a continuity of symptomatology in the years since service) are not credible.

The absence of any objective clinical evidence of headaches for over a decade after the Veteran's separation from service in June 1992 weighs against a finding that his current headache disability was present in service or in the year or years immediately after service.

The Veteran has provided varying information as to the history of his headaches.  For example, he has claimed that headaches began in service and have continued in the years since that time.  However, he did not indicate that he experienced any "frequent headaches" on a "Health Questionnaire for Dental Treatment" form (DA Form 5570) dated in January 1992.  He reported on a June 1992 report of medical history form which was completed for purposes of separation from service that he was not experiencing, nor had he ever experienced, any "frequent or severe headache" or "head injury."  The January 2007 examination report from J. Wilson reveals that the Veteran had begun taking Zoloft approximately one week prior to the January 2007 examination and that he reported that headaches "began one day after taking [Zoloft]."  Moreover, a January 2009 VA attending emergency department note indicates that the Veteran had reportedly experienced intermittent headaches "for the past several months."

In light of the fact that the Veteran's June 1992 separation examination was normal other than for scars, the absence of any clinical evidence of headaches for many years following service, and the Veteran's inconsistent statements concerning the history of his headaches, the Board concludes that his reports concerning the history of his claimed headache disability, including any reports of a continuity of symptomatology in the years since service, are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

There are conflicting medical opinions as to whether the Veteran's current migraine headaches are related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The physician who conducted a July 2011 VA examination (S.B.) specified that the Veteran's claims file was unavailable for review (although treatment records were reviewed) and opined that it was likely ("at least as likely as not") that his headaches were related to events experienced during service.  This opinion was based upon an examination of the Veteran, a review of the provided records, and consideration of his "condition(s) and similar cases remarked" in medical literature.

The neurologist who conducted a second July 2011 VA examination (K.B.) reviewed the Veteran's claims file and opined that his migraine headaches were not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of service.  The examiner reasoned that treatment records did not support such a relationship in that the Veteran denied headaches or a head injury on the June 1992 report of medical history form, whereas other conditions were claimed at that time.  He also denied having headaches during August and October 2007 VA evaluations and he specified during the January 2009 VA emergency department evaluation that headaches had only been occurring for several months.

In January 2013, K.B. re-reviewed the Veteran's claims file and again opined that his claimed disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The physician explained that the Veteran did not likely ("less likely than not") suffer a traumatic brain injury in service based on the evidence contained in his treatment records.  Service records indicated that he was involved in the described accidents, but he did not have any loss of consciousness, nausea, vomiting, or blurred vision.  There was no mention made of any other symptoms of a concussion/traumatic brain injury and there was no evidence of any diagnosis of or treatment for a concussion/traumatic brain injury in the service records.  The Veteran denied having experienced any stuttering, headaches, memory loss, or amnesia during his separation examination and he denied having headaches during the August and October 2007 VA evaluations and during an August 2008 VA evaluation.  Also, he was treated for headaches attributed to migraines in January 2009 and the January 2009 treatment record clearly stated that the headaches had been intermittent during the previous several months prior to the evaluation.  Overall, the Veteran's treatment records did not support a finding that he had a traumatic brain injury related to incidents in service.

The July 2011 opinion from S.B. is entitled to some probative value because it is accompanied by a specific rationale.  However, the Board finds that the probative value of this opinion is minimal because the Veteran's entire claims file was not available for review prior to rendering the opinion and the rationale makes only vague references to non-specific treatment records and medical literature.

The July 2011 and January 2013 opinions from K.B. do not explicitly acknowledge or discuss the Veteran's reports of a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The July 2011 and January 2013 opinions from K.B. are otherwise based upon an examination of the Veteran and complete reviews of his medical records and reported history and they are accompanied by detailed rationales that make specific references to particular service treatment records and post-service treatment records and are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Hence, the July 2011 and January 2013 opinions from K.B. are more probative than the July 2011 opinion from S.B. as to whether the Veteran's current headache disability is related to service.

The Veteran has contended that his claim of service connection for a headache disability should be evaluated as a disability that is the result of an undiagnosed illness that he developed during service in the Southwest Asia Theater of operations during the Persian Gulf War.  He has also expressed his belief that his current headache disability is related to his headaches and head injuries in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current headache disability is the result of any specific headaches or injury in service or an undiagnosed illness, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the headache disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2014).

Moreover, the Veteran's current headaches have consistently been attributed to a known diagnosis, namely migraine headaches.  This precludes entitlement to service connection on the basis of an undiagnosed illness.

There is no other evidence of a relationship between the Veteran's current headache disability and service, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current headache disability is related to service, manifested in service, or manifested within a year after his June 1992 separation from service. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for a headache disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left distal radius fracture is rated under 38 C.F.R. § 4.71a, DCs 5299-5215.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Here, the use of DCs 5299-5215 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected left distal radius fracture, and that this disability has been rated by analogy to limitation of motion of the wrist under DC 5215.  See 38 C.F.R. § 4.20 (2014) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 5215, a 10 percent rating is warranted for both the minor and major extremity if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215.  This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code.  Id.  A higher rating under DC 5214 requires evidence of ankylosis.

The Veteran reported during a June 2007 VA examination that he was left hand dominant and that he experienced left wrist pain which was treated with medications.  There was no history of any bone neoplasm, inflammation, fracture site motion, deformity, fever, or general debility.  Joint motion was not affected and there were no flare ups of bone or joint disease.

Examination revealed that there was limitation of left wrist motion and that there was a flail joint or false flail joint, but that there was no abnormal or painful motion.  There were no signs of active infection, there were no constitutional signs of bone disease, and there was no evidence of any involucrum or sequestrum.  X-rays of the left wrist revealed an orthopedic plate and threaded screws through the distal left radius, a visible fracture line through the articular surface of the left radius, and post traumatic arthritic changes involving the radiocarpal joint.  The Veteran was diagnosed as having a fracture to the left talus, status post surgical repair, with post traumatic degenerative changes.  He was employed full time as a printer and his disability had mild effects on some activities of daily living.

VA treatment records dated from July 2008 to June 2009 and a May 2009 statement from the Veteran include reports of left wrist/hand pain with use of the hand.  The pain was 2-7/10 in intensity, was dull and aching in nature, and usually lasted all day.  The Veteran also reported occasional numbness associated with the left wrist disability and limitation of wrist motion.  He used a wrist brace to alleviate his symptoms.  . 

Examinations revealed a surgical scar on the volar aspect of the left wrist/hand and limitation of wrist extension to 32 degrees.  Left hand fine motor and grip strength and sensation were all intact and deep tendon reflexes of the left upper extremity were normal (2+).  

The report of a VA examination dated in June 2009 indicates that the Veteran reported that he experienced left wrist pain, stiffness, decreased speed of joint motion, and limitation of wrist motion.  There was no deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, flare ups, constitutional symptoms of arthritis, incapacitating episodes of arthritis, or history of any neoplasm.  He treated his symptoms with medication and a brace.

Examination revealed that there was left wrist pain at rest, but no loss of a bone or part of a bone and no inflammatory arthritis.  The ranges of motion of the left wrist were recorded as dorsiflexion to 50 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 40 degrees.  There was objective evidence of pain with active motion and following repetitive motion, but there were no additional limitations after three repetitions of the ranges of motion.  Also, there was no joint ankylosis.  X-rays revealed an orthopedic plate and threaded screws through the distal left radius, a visible fracture line through the articular surface of the left radius, and post traumatic osteoarthritic changes involving the radiocarpal joint.  A diagnosis of left wrist degenerative joint disease was provided.  This disability had mild to moderate effects on some activities of daily living.

The Veteran reported during the January and December 2010 hearings that he was left handed and that he experienced constant left wrist pain, cramping, locking, limitation of motion, and occasional numbness and tingling.  He used medications and a brace to alleviate his wrist symptoms and his symptoms affected some of his activities of daily living. 

A July 2011 VA examination report indicates that the Veteran reportedly experienced left wrist pain, stiffness, decreased speed of joint motion, and tenderness.  There was no deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or flare ups.

The ranges of left wrist motion were recorded as dorsiflexion to 40 degrees, palmar flexion to 60 degrees, radial deviation to 20 degrees, and ulnar deviation to 30 degrees.  There was objective evidence of pain with wrist motion and following repetitive motion, but there were no additional limitations following three repetitions of wrist motion.  The Veteran was diagnosed as having status post fracture of the left wrist with strain and degenerative changes.

A November 2011 VA examination report reveals that the Veteran reported that he experienced left wrist pain and limitation of motion.  He did not experience any flare ups.  The ranges of left wrist motion were recorded as palmar flexion to 50 degrees with pain at 40 degrees and dorsiflexion (extension) to 45 degrees with pain at 30 degrees.  After three repetitions of motion, the ranges of motion were recorded as palmar flexion and dorsiflexion both to 45 degrees.  There were no additional limitations in the ranges of wrist motion following repetitive use, but there was functional loss and/or functional impairment of the wrist in terms of less movement than normal, weakened movement, and pain on movement.

Moreover, there was localized tenderness or pain on palpation of the joints/soft tissues of the left wrist and somewhat impaired muscle strength (4/5) associated with wrist extension.  Also, the Veteran had residual pain and stiffness from prior wrist surgery.  However, muscle strength associated with wrist flexion was normal (5/5), there was no ankylosis of the wrist joint, and the Veteran had not undergone a total wrist joint replacement.  There were scars associated with his left wrist disability, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the Veteran's left wrist disability and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  A diagnosis of a left distal radius fracture was provided.  This disability impacted the Veteran's ability to work in that wrist pain and stiffness affected his ability to lift and do manual labor.

A. Orthopedic Impairment

The above evidence reflects that there is a left wrist disability with pain, tenderness, stiffness, limitation of motion, and weakened movement.  Also, the Veteran has provided subjective reports of cramping, locking, and decreased speed of joint motion.  However, there is no evidence of left wrist ankylosis at any time during the claim period and the June 2009 and November 2011 VA examination reports specifically noted the absence of ankylosis.  Where, as here, a veteran is in receipt of the maximum schedular rating based on limitation of motion of the wrist and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59 (2014)) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A 10 percent rating has been assigned under DC 5215 on the basis of limitation of left wrist motion.  As the evidence does not reflect that there is any ankylosis of the wrist, a rating in excess of 10 percent for a fracture of the left distal radius, status post surgical repair, with post traumatic degenerative changes under DCs 5214 and 5215 is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5214, 5215.

The Board acknowledges that there is evidence of left wrist arthritis.  However, both degenerative and traumatic arthritis are rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2014).  As the Veteran is already in receipt of a 10 percent rating under DC 5215 on the basis of limitation of left wrist motion, a separate rating on the basis of wrist arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14 (2014). 

B. Neurologic Impairment

There is evidence that the Veteran's service-connected left wrist disability includes a neurologic impairment.  The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.
The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Paralysis of the median nerve of the major extremity (the Veteran is left hand dominant) is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 30 percent rating is warranted for moderate incomplete paralysis; a 50 percent rating is warranted for severe incomplete paralysis; and a 70 percent rating is warranted for complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended, inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm, weakened flexion of the wrist, and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

In this case, the Veteran has reported occasional left wrist numbness and the November 2011 VA examination report reveals that muscle strength associated with left wrist extension was somewhat impaired (4/5).  The Veteran is competent to report neurologic symptoms associated with his service-connected left wrist disability, such as numbness.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict his reports, they are not inconsistent with the evidence of record, impairment of left wrist muscle strength has been objectively confirmed, and service treatment records indicate that the Veteran's left wrist injury included a nerve injury.  Therefore, his reports of left wrist neurologic symptoms are credible.

In light of the fact that the only consistently reported neurologic symptom involves sensory impairment (e.g., wrist numbness), there has only been an occasional finding of left wrist muscle weakness, and the majority of the Veteran's objectively measurable neurologic findings have been normal during the claim period, the Board finds that the Veteran's neurologic symptoms of the left wrist most closely approximate the criteria for a 10 percent rating under DC 8515.  Given the nature and frequency of the above-described symptoms, the otherwise normal neurologic findings during clinical evaluations, and the absence of any findings indicative of complete paralysis of the median nerve, the Board finds that the symptoms associated with the neurologic impairment of the left median nerve have been at worst mild during the claim period.  Based on the above evidence and resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating, but no higher, for mild incomplete paralysis of the left median nerve is warranted during the entire claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124, 4.124a, DC 8515. 

C. Scarring

There is evidence of scarring associated with the service-connected left wrist disability.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for an increased rating was received in January 2007, the amendments are not applicable in this instance and will not be applied in this case.

In order to warrant a compensable rating under the criteria for rating scars in effect prior to September 23, 2008, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (effective August 30, 2002).

The reported left wrist scarring clearly does not involve the head, face, or neck. Additionally, there is no evidence of any scarring that is painful or unstable and the total area of all related scars is not greater than 39 square centimeters (6 square inches).  Thus, as the scars do not involve the head, face, or neck, do not involve an area or areas of at least 39 square centimeters, are not unstable or painful, and do not have any disabling effects, a compensable rating for scars is not warranted under DCs 7800-7805 at any time during the claim period.

D. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected left wrist disability.  The orthopedic and neurologic symptoms associated with this disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, all orthopedic symptoms are contemplated by limitation of wrist motion under DC 5215 and the neurologic symptoms are contemplated by paralysis of the median nerve under DC 8515.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a headache disability, namely migraine headaches, is denied.

Entitlement to a rating in excess of 10 percent for a fracture of the left distal radius, status post surgical repair, with post traumatic degenerative changes is denied.

Entitlement to a separate initial 10 percent rating for peripheral neuropathy of the left upper extremity is granted.





REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston, 10 Vet. App. at 84-5; 38 C.F.R § 4.59.

In this case, the Veteran was afforded a VA examination in November 2011 to evaluate the severity of his service-connected back disability.  There was objective evidence of painful motion beginning at 30 degrees of forward flexion.  However, the Veteran was able to perform flexion to 40 degrees.  Also, the examiner noted that there was functional loss and/or functional impairment of the thoracolumbar spine in terms of less movement than normal, weakened movement, and pain on movement.

Although spinal flexion remained the same following repetitive motion and the November 2011 examiner noted that there was no additional limitation in the ranges of spinal motion following repetitive use, the examiner did not report the point, if any, at which pain and weakness caused functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As for the claim for a TDIU, the Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although there are some opinions of record concerning the impact of some of the Veteran's service-connected disabilities on his employability, opinions have not been obtained as to all service-connected disabilities.  Hence, a remand is also necessary to obtain such opinions.

Moreover, the claim for a TDIU is inextricably intertwined with the claim for an increased rating for the service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to report his employment history for the period since December 2007.  Also, invite him to submit evidence that his part time employment at the time of the December 2010 hearing was marginal.  Such evidence could include reports of his earnings, statements from family members or employers, or other records documenting that his employment was sheltered or protected.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review. 
The ranges of thoracolumbar spinal motions shall be reported in degrees.

The examiner shall also specifically answer the following question with respect to all appropriate ranges of thoracolumbar spinal motions:

What is the extent of any additional limitation of motion (in degrees) of thoracolumbar spinal motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner shall also specify the nerves affected by the service-connected back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his back disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.  After the Veteran has been given an adequate opportunity to submit additional evidence pertinent to his TDIU claim, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant evidence contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (posttraumatic stress disorder; residuals of a fracture of the right mandible with removal of tooth #32; an L-5 vertebra fracture; degenerative joint disease and chondromalacia of the left knee; acromioclavicular arthritis of both shoulders; a fracture of the left distal radius, status post surgical repair, with post traumatic degenerative changes and peripheral neuropathy of the left upper extremity; degenerative joint disease of the right knee; tinnitus, hiatal hernia; eczematous dermatitis; and bilateral hearing loss) would, either in combination or individually, prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

In formulating the above opinion, the examiner should comment on the significance, if any, of the Veteran's report during the December 2010 hearing that his part time employment at that time was in a sheltered/protected environment.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


